Citation Nr: 0414824	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a disability manifested 
by an irregular heartbeat.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1966.  He also served in an Army reserve unit.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO decision which, in 
pertinent part, denied service connection for an irregular 
heartbeat.  At that time, the RO also determined that new and 
material evidence to reopen the veteran's claim for service 
connection for bilateral hearing loss had not been submitted.  
In a November 2003 decision review officer's decision, 
service connection for bilateral hearing loss was granted 
with a 20 percent rating.  The November 2003 decision 
constituted a full grant of the benefit sought regarding the 
issue of service connection for bilateral hearing loss. As 
such, the issue is no longer in appellate status.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  There is no competent evidence that a current disability 
manifested by an irregular heartbeat is related to a disease 
or injury during the veteran's period of active military 
service.  



CONCLUSION OF LAW

A disability manifested by an irregular heartbeat was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in August 2002.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  

VCAA notice was provided after the initial adjudication in 
this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
were adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, at 420-22.  

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  Therefore, the Board finds that the veteran was 
not prejudiced by the delayed VCAA notice.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been provided a VA examination.  However, 
as will be discussed in greater detail below, there is no 
competent evidence that his irregular heart beat is related 
to service.  In some cases the veteran's report of a 
continuity of symptomatology can serve as competent evidence 
linking a current disability to service.  Charles v. 
Principi, 16 Vet App 370 (2002).  In January 2001, the 
veteran reported that he began experiencing an irregular 
heartbeat in 1964.  However, this statement goes beyond a 
report of symptomatology, to report a diagnosis or theory of 
medical causation.  As a lay person, he would not be 
competent to offer a diagnosis or theory of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

VA has obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  

I.  Factual Background

A review of his service medical records reflects that in 
December 1965, the veteran was seen with complaints of pain 
in the left chest.  No history of heart disease was noted.  
Physical examination was within normal limits.  The 
diagnostic impression noted no evident pathology.  On service 
separation examination in April 1966, the veteran's heart was 
clinically normal.  No pertinent complaints were noted on the 
accompanying report of medical history.  

Private medical records dated from 1986 to 2000 essentially 
reflect treatment for a variety of conditions, including 
hypertensive cardiovascular disease; recurrent chest pain, 
and anxiety.  

An October 1986 medical record notes that the veteran was 
seen with complaints of heart fluttering and slowing.  The 
diagnostic impression was palpitations and chest pain with 
questionable inhalation of fumes.  

An August 1990 comprehensive history and physical report 
reflects diagnostic impressions of probable paroxysmal atrial 
tachycardia; hypertensive cardiovascular disease and, rule 
out anxiety reaction.  

A September 1990 emergency room record notes a chief 
complaint of irregular heartbeat and weakness in the left arm 
in cold weather.  The veteran reported that these symptoms 
had been present for three years.  A November 1996 record 
shows that he was seen complaining of sudden onset of the 
sensation of his heart racing without chest pain or shortness 
of breath.  Cardiac examination showed regular rhythm without 
murmurs, gallops or rubs.  The diagnosis was functional sinus 
tachycardia.  

The veteran was seen again in December 1996 with complaints 
of chest pain "on and off for years."  It was noted that he 
had undergone extensive evaluations, but all tests had been 
negative.  An electrocardiographic examination (EKG) 
performed in December 1996 was interpreted as abnormal.

The veteran was seen in May 1997  complaining of retrosternal 
chest tightness with accompanying palpitations.  He also gave 
a history of a rhythm disturbance as frequent single beats 
and prolonged rapid beats with near syncope.  The diagnostic 
impression included recurrent chest pain; history of 
palpitations, and history of methylene chloride exposure to 
which veteran dated palpitations beginning.  It was noted 
that an EKG had been negative.

A February 2000 record shows that the veteran was seen 
complaining of an irregular heartbeat.  He stated that he was 
under a lot of stress at work.  He denied any chest pain or 
shortness of breath.  Cardiac examination was within normal 
limits.  The diagnoses included hypertension and anxiety 
state.  

The veteran was seen in March 2000 complaining of 
palpitations.  He reported that he had been exposed to some 
sort of chemical in the past that had made his heart "stop" 
and he felt that the episodes were sequalae of that.  The 
diagnoses included hypertension and palpitations.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

The evidence does not show that the veteran complained of, 
was treated for, or was diagnosed with an irregular heartbeat 
while in service.  While the veteran was seen on one occasion 
complaining of chest pain, clinical findings revealed no 
cardiac pathology.  On service separation examination and on 
the accompanying medical history report, no findings or 
complaints related to any cardiac abnormalities, including an 
irregular heartbeat were reported.  

The competent evidence shows that the post-service treatment 
for and diagnosis of an irregular heart beat in 1986, several 
years following his separation from service.  In particular, 
the veteran reported that his symptoms began following a 
post-service inhalation of chemicals following an industrial 
incident.  Such a history places the onset of symptoms after 
service.  The record does not include any competent medical 
evidence that relates any current irregular heart beat 
disorder to service or to any injury incurred in or 
aggravated by service.  

In his January 2001 statement, the veteran argued that his 
irregular heart beat was aggravated by the recoil from rifles 
during periods of inactive duty training in 1989 and 1990.  
However, aside from the fact that there is no evidence of 
such aggravation, service connection is not available for 
disease incurred or aggravated during inactive duty training.  
38 U.S.C.A. § 101(24)(c) (West 2002).

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a disability manifested 
by an irregular heartbeat are not met.  The preponderance of 
the evidence is against the veteran's claim and service 
connection for an irregular heartbeat is denied. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for an irregular heartbeat 
is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



